TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                        JUDGMENT RENDERED AUGUST 25, 2022



                                      NO. 03-21-00286-CV


                        Austin Independent School District, Appellant

                                                 v.

                                   Rodney Anderson, Appellee




         APPEAL FROM THE 53RD DISTRICT COURT OF TRAVIS COUNTY
         BEFORE CHIEF JUSTICE BYRNE, JUSTICES TRIANA AND KELLY
           REVERSED AND DISMISSED -- OPINION BY JUSTICE KELLY




This is an appeal from the interlocutory order denying appellant’s plea to the jurisdiction signed

by the trial court on June 14, 2021. Having reviewed the record, the Court holds that there was

reversible error in the order. Therefore, the Court reverses the trial court’s interlocutory order

and dismisses appellee’s claims for want of jurisdiction. Appellee shall pay all costs relating to

this appeal, both in this Court and in the court below.